Title: From John Adams to John Quincy Adams, 11 April 1817
From: Adams, John
To: Adams, John Quincy



My dear Sir
Quincy April 11. 1817

Lieutenant John Percival of the Navy of The United States is about to embark for London, and from thence to the other maritime Powers of Europe upon business of importance to Navigation and consequently to Humanity. The Subject is a new Invention of an eliptical Valve Pump, which if I understood it, I must not explain. I earnestly recommend him to your Attention, as much as possible; though I hope nothing will retard your immediate Return to America. An introduction to the Lords of the Admiralty I presume is his first and principal Object. He Says he is one of my Naval Offspring. He is connected with Commodore Hull.
Federalism, as he calls himself is now incarcerated in a kind of St. Helena in Massachusetts. It is a deep humiliation, to be compelled to have recourse to Such a Character as General Brooks whom Seventeen Years ago they would not approve, upon my Nomination
A.